t c summary opinion united_states tax_court virgil cato petitioner v commissioner of internal revenue respondent docket no 10753-01s filed date andrew n gross for petitioner pamela l mable for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 after trial respondent filed a motion to assert a claim for an increased deficiency this court granted respondent’s motion after concessions ’ the issues that remain for decision are whether petitioner is entitled to claim dependency_exemption deductions and whether petitioner is entitled to claim the child_tax_credit some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in decatur georgia background petitioner married lillian cato in during their marriage they had three children shayla and twins keith and kevin petitioner and ms cato divorced on date the divorce decree states that ms cato shall be the custodian and residential parent of the three-minor children the divorce decree also specifies that petitioner is responsible for child_support of dollar_figure per month maintaining dependent health ' in the notice_of_deficiency respondent determined that petitioner was not entitled to head_of_household filing_status petitioner concedes that he is not entitled to file as a head_of_household and that he is liable for the addition_to_tax for failure_to_file timely his federal_income_tax return insurance and maintaining life_insurance for the children’s benefit additionally the decree established that for the tax_year petitioner shall be entitled to take all three children as exemptions under his state and federal filing each year thereafter petitioner shall be entitled to the oldest child and one of the youngest children who are twins these exemptions are strictly contingent upon petitioner paying and being current on all child_support as previously set out herein in the superior court of dekalb county modified the divorce decree by an order for child_support child_support order the child_support order entitled petitioner to claim dependency_exemptions for shayla as a dependent on his state and federal tax returns for and the court entered an income deduction order for petitioner to pay dollar_figure towards his child_support arrearage the child_support order further states that any provision of the original divorce decree not specifically modified in the child_support order remains in full force and effect petitioner filed his federal_income_tax return as head_of_household and reported income of dollar_figure petitioner claimed dependency_exemption deductions for his daughter and his son kevin and two child tax_credits respondent issued a notice_of_deficiency determining that petitioner is not entitled to head_of_household filing_status the dependency_exemption deduction for his son kevin or the child_tax_credit because he failed to q4e- substantiate his claims respondent has claimed an increased deficiency in his answer alleging that petitioner is not entitled to a dependency_exemption deduction or a child_tax_credit for his daughter discussion dependency_exemption deductions ’ sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines a dependent to include a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in the case of a child of divorced parents sec_152 provides that if a child receives over half of his support from parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year sec_1_152-4 income_tax regs provides that the term custody is determined by the terms of the most recent decree of divorce because the the court decides this case without regard to the burden_of_proof accordingly the court need not decide whether current sec_7491 is applicable in this case see 116_tc_438 divorce decree grants ms cato full custody of the three children she is considered their custodial_parent under sec_152 cafarelli v commissioner tcmemo_1994_265 petitioner contends that because he was in compliance with the terms of the divorce decree as modified by the child_support order he is entitled to the claimed deductions petitioner claims that because he did not miss a monthly child_support payment in and he was current on his payments as required by the child_support order he is entitled to the deductions for shayla and kevin the court however need not discuss the merits of this argument because petitioner as the noncustodial_parent did not abide by the statutory requirements as explained below the requirements of sec_152 must be met regardless of the language of the state court divorce decree see 114_tc_184 affd sub nom lovejoy v commissioner 293_f3d_1200 10th cir petitioner as the noncustodial_parent is allowed to claim shayla and kevin as dependents only if one of the three statutory exceptions in sec_152 is met under these exceptions the noncustodial_parent is treated as providing over half of a child's support if pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year pursuant to sec_152 e -- - there is a multiple-support agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified_pre-1985_instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child provided that certain other requisites not pertinent here are met none of the exceptions applies to this case a multiple- support agreement was not in effect the decree of divorce was executed after and ms cato did not release her claim to the exemptions in ms cato did not sign a form_8332 release of claim to exemption for child of divorced or separated parents or any similar statement substantially in the form of a form_8332 to release to petitioner her right to claim deductions for certain dependency_exemptions petitioner did not attach a form_8332 or anything substantially_similar to his federal tax_return for see miller v commissioner supra petitioner is unable to show that he complied with the requirements of sec_152 thus the court sustains respondent's determination that petitioner is not entitled to the dependency_exemption deductions for shayla and kevin in child_tax_credit respondent determined that petitioner is not entitled to claim child tax_credits on his return because he is unable to substantiate that any one of his and ms cato’s children was a child as defined in sec_151 for the taxable_year taxpayers are allowed to claim a tax_credit of dollar_figure for each qualifying_child sec_24 sec_24 defines a qualifying_child as any individual if a the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year b such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins and c such individual bears a relationship to the taxpayer described in sec_32 b emphasis added the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child in effect if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 a respondent determined that petitioner is not entitled to sec_151 dependency_exemption deductions for shayla and kevin for the court has held that respondent’s determination regarding the sec_151 deductions are valid that holding is dispositive of this issue and as a result the court sustains respondent’s determination regarding the sec_24 child tax --- - credits and holds because of the plain language of the statute that petitioner is not entitled to the claimed child tax_credits reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
